DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 3/8/2022 has been entered. Claims 35-54 remain pending in this application. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 35-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the limitations presented in claim 52 are duplicate limitations of claim 35, with no further limiting aspects. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-37, 39-46, 48 and 51-52  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al. (US 2014/0150798 A1; hereinafter “Fong”).
Regarding claim 35, Fong discloses a respiratory mask, wherein the mask comprises a mask unit (patient interface assembly 120, Figure 32) and at least one emission device (vented elbow ring 30, Figure 2) for discharging exhaled gas from inside the respiratory mask (venting arrangement may diffuse the exhausted air, Paragraph 0093), the mask unit comprising at least one mask body (mask body base 133, Figure 32) and at least one mask bead (nasal pillows 131, Figure 32) connected to the mask body (nasal pillows 131 connected to mask base 133, Figure 32) and a connection unit (elbow 140, Figure 32) connected to the mask body for connection of a respiratory gas feed line (see elbow 140 connected to mask base 133, Figure 32), and the emission device comprising a plurality of separate flow channels (vented ring 20 comprising a plurality of vents 25, Paragraph 0112 and Figure 2) which respectively consist of at least two flow subchannels (see cross section of vent 25 where cross section is larger on one side compared to the other side, therefore has two distinct cross sectional widths, creating two subchannels, Paragraph 0104 Figure 2) and are arranged at a distance from one another and at least in sections circularly or semi circularly (vent holes 25 arranged circularly, Figure 3) and wherein (iv) at least one of the flow channels (vent holes 25, Figure 3) comprises an outlet opening which is arranged transversely with respect to an inlet opening, so that a flow of the exhaled gas is diverted before emerging from the respiratory mask (see cross section of vent channel 25 shown in annotated Figure 2 below, where the axis of the inlet opening is transverse to the location of the axis of the outlet opening). 

    PNG
    media_image1.png
    657
    850
    media_image1.png
    Greyscale

Regarding claim 36, Fong further discloses wherein the emission device (vented ring 20, Figures 1-4) is arranged in the connection unit (vented ring 20 arranged in elbow 40, Figure 1 and 2).
Regarding claim 37, Fong further discloses wherein the emission device (vented ring 150, Figure 32) is arranged at an interface between the mask body and the connection unit (see vented ring 150 located between mask body base 133 and elbow 140, Figure 32).   
Regarding claim 39, Fong further discloses wherein the emission device is manufactured as a separate component which is integrated into the mask body or the connection unit (vented elbow ring 20 may be provided in the support structure or mask frame body, Paragraph 0099). 
Regarding claim 40, Fong further discloses wherein the emission device (vented ring 20, Figures 1-4) defines a plane E3 (see annotated Figure 2 below, where vented ring forms plane E3) and the connection unit defines a plane E4 (see annotated Figure 2 below, first end of elbow forms plane E4).

    PNG
    media_image2.png
    599
    842
    media_image2.png
    Greyscale

	Regarding claim 41, Fong further discloses wherein the planes E3 and E4 are at a distance from one another (see annotated Figure 2 above, planes E3 and E4 at a distance from one another).
Regarding claim 42, Fong further discloses wherein the planes E3 and E4 are at a distance from one another and are materially connected to one another by a shoulder (see planes E3 and E4 shown in annotated Figure 2 above connected to each other by a flanged surface 23), the flow channels being arranged in the shoulder (vents 25 disposed within flange 23, Figure 2).  

Regarding claim 43, Fong further discloses wherein the emission device (vented ring 20, Figure 2) comprises at least nine separate flow channels (at least 9 vents 25 on vented ring 20 shown in Figure 3) which respectively consist of at least two flow subchannels (see cross section of vent 25 where cross section is larger on one side compared to the other side, therefore has two distinct cross sectional widths, creating two subchannels, Paragraph 0104 and Figure 2) the flow channels being arranged at a distance from one another (each vent 25 is spaced a distance apart from one another, Figure 3) and at least in sections circularly (see circular arrangement of vents 25, Figure 3) and channels being arranged circularly around the connection unit (see vents 25 arranged circularly around elbow 40, Figure 1).
	Regarding claim 44, Fong further discloses wherein the emission device (vented ring 20, Figures 1-4) comprises a plurality of separate flow channels (vents 25, Figure 1) which are arranged next to the connection unit in the mask body (see vents 25 arranged next to elbow 40, Figure 2), the emission device comprising a plurality of separate flow channels which respectively consist of at least two flow subchannels (see cross section of vent 25 where cross section is larger on one side compared to the other side, therefore has two distinct cross sectional widths, creating two subchannels, Paragraph 0104 and Figure 2) the flow channels being arranged at a distance from one another (vents 25 spaced apart from one another, Figure 3) and the connection unit is connected rotatably to the mask body (swivel elbow, abstract) and the flow channels being arranged circularly around the connection unit (see channels 25 arranged circularly around swivel elbow 40, Figure 2).
Regarding claim 45, Fong further discloses wherein the emission device (vented ring 20, Figure 2) defines a plane E perpendicular to an axis y of the connection unit and the flow channels respectively define a plane z of an emission direction, the planes E and z being arranged at an angle of between about 20° and 100° with respect to one another (see annotated Figure 2 below defining planes E, z, and y; where the angle in which planes E and z are offset from one another approximately falls within the wide range of 20° to 100°. It is also noted that this particular design limitation allows for a wide degree of variation). 

    PNG
    media_image3.png
    630
    842
    media_image3.png
    Greyscale

	Regarding claim 46, Fong further discloses wherein at least one of the flow channels (vent holes 25, Figures 1-4) has a varying channel cross section (see cross section of vent 25 where cross section is larger on one side compared to the other side, therefore has two distinct cross sectional widths, creating two subchannels, Paragraph 0104 and Figure 2).
Regarding claim 48, Fong further discloses wherein at least one shoulder (flanged surface 23, Figure 2) is arranged in at least one of the flow channels (shoulder 23 arranged in flow channel 25, Figure 2). 
	Regarding claim 51, Fong further discloses wherein at least one of the flow channels comprises at least in sections a channel cross section with a quadrilateral cross-sectional profile (see cross section of vents 25 shown in annotated Figure 2 below, where the vent channels comprise a four-sided profile). 

    PNG
    media_image4.png
    538
    649
    media_image4.png
    Greyscale

Regarding claim 52, Fong further discloses wherein at least one of the flow channels comprises an outlet opening which is arranged transversely with respect to an inlet opening, so that a flow of the exhaled gas is diverted before emerging from the respiratory mask (see cross section of vent channel 25 shown in annotated Figure 2 below, where the axis of the inlet opening is transverse to the location of the axis of the outlet opening).

    PNG
    media_image1.png
    657
    850
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2014/0150798 A1) in view of Burnham et al. (US 2013/0327336 A1). 
Regarding claim 38, Fong discloses the respiratory mask of claim 35, but is silent wherein the emission device is formed integrally as a part of the mask body.
However, Burnham teaches an analogous vented mask assembly (Figure 1 and abstract) wherein the emission device (vent 108, Figure 1) is formed integrally as a part of the mask body ("vent cap 108 may be permanently attached to or otherwise formed in one piece with the mask body”, Paragraph 0071).
Therefore, it would have been obvious at the time of invention to modify Fong’s device by having the emissions device formed integrally with the mask body, as this arrangement provides the patient with the option of not having to disassemble the elbow piece for cleaning (Paragraph 0093 of Burnham). 
Claims 47, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2014/0150798 A1) in view of Ng et al. (US 2009/0050156 A1).
Regarding claim 47, Fong discloses the respiratory mask of claim 35, but is silent wherein at least one of the flow channels is configured at least in sections conically and/or in the shape of a cone.  
However, Ng teaches an analogous respiratory mask venting system (Figure 1 and Abstract) where at least one of the flow channels (vent orifice 528, Figure 2-6) is configured in at least in sections conically and/or in the shape of a cone (each vent orifice 528 having an hourglass shape, therefore both ends of orifice are conically shaped, Column 10 lines 31-33 and Figure 2-6).
Therefore, it would have been obvious at the time of invention to modify the vent channels of Fong’s device to be of conical shape to aid in fully developing the flow through the channel (Column 10, lines  44-45).
Regarding claim 49, Fong discloses the respiratory mask of claim 35, but is silent wherein at least one of the flow channels comprises at least one constriction section which extends over a distance which is at least equal to an eighth of a total length of the flow channel.  
However, Ng further teaches flow channels (plurality of vent orifices 1828, Figure  2-21-3) having a constriction section (each vent orifice 1828 tapers into a smaller cross-section, Column 18 lines 25-30 and Figure 2-21-3) which extends over a distance which is at least equal to an eighth of the total length of the flow channel (see narrowed/tapered region of vent orifice 1828 extending over at least half the total distance of the orifice, Figures 2-21-3 and 2-21-4). 
Therefore, it would have been obvious at the time of invention to modify the vents of Fong’s device to include a constriction section extending over at least an eighth of the total distance of the flow channel as this venting arrangement may reduce vent noise while in use (column 19 lines 3-5) and aid in fully developing the flow. 
Regarding claim 50, Fong in view of Ng teach the respiratory mask of claim 49, with Ng further teaching wherein at least one of the flow channels comprises at least one inlet region narrowing in the shape of a funnel before the constriction section in a flow direction and at least one outlet region widening in the shape of a funnel after the constriction section in the flow direction (vent orifice 1828 tapers from a smaller cross-section at the vent inlet to a larger cross-section at the vent outlet, taper direction of orifices may also be reversed, Column 18 lines 25-30 and Figures 2-21-3 and 2-21-4). 
Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2014/0150798 A1) in view of Ng et al. (US 2009/0050156 A1). 
Regarding claim 53, Fong discloses a process for producing a respiratory mask comprising a mask unit (patient interface assembly 120, Figure 32) and at least one emission device for discharging exhaled gas from inside the respiratory mask (vented elbow ring 30, Figure 2; venting arrangement may diffuse exhausted air, Paragraph 0093), the mask unit comprising at least one mask body (mask body base 133, Figure 32) and at least one mask bead (nasal pillows 131, Figure 32) connected to the mask body (see mask body base 133 connected to nasal pillows 131, Figure 32) and a connection unit (elbow 140, Figure 32) connected to the mask body for connection of a respiratory gas feed line (abstract and Figure 32), and the emission device (vented elbow ring 30, Figure 2) comprising a plurality of separate flow channels (vented ring 20 comprising a plurality of vents 25, Paragraph 0112 and Figure 2) which respectively consist of at least two flow subchannels (see cross section of vent 25 where cross section is larger on one side compared to the other side, therefore has two distinct cross sectional widths, creating two subchannels, Paragraph 0104 Figure 2) and are arranged at a distance from one another and at least in sections circularly or semi circularly (vent holes 25 arranged circularly, Figure 3).
However, Fong is silent wherein at least the emission device is produced in a casting process with at least two mutually complementary casting tools each having at least one projection protruding at least partially into a flow channel during casting.
However, Ng teaches an analogous vented mask device comprising an emissions device (vented cap 3000, Figure 1) wherein the emission device is produced in a casting process with at least two mutually complementary casting tools (upper mold and lower mold tools used to produce vent cap, Figure 2-22-5, and Paragraph 0218), each having at least one projection protruding (protrusion 2002, Figure 2-22-2) at least partially into a flow channel during casting (vent opening 2006, Figure 2-22-2).
Therefore, it would have been obvious at the time of invention to produce the emissions device of Fong’s device using a casting process containing two complementary casting tools, as taught by Ng, as this is an art recognized method of manufacturing a respiratory mask component. 
Regarding claim 54, Fong discloses a process for producing a respiratory mask comprising a mask unit (patient interface assembly 120, Figure 32) and at least one emission device for discharging exhaled gas from inside the respiratory mask (vented elbow ring 30, Figure 2; venting arrangement may diffuse exhausted air, Paragraph 0093), the mask unit comprising at least one mask body (mask body base 133, Figure 32) and at least one mask bead (nasal pillows 131, Figure 32) connected to the mask body (nasal pillows 131 connected to mask base 133, Figure 32) and a connection unit (elbow 140, Figure 32) connected to the mask body for connection of a respiratory gas feed line (abstract), and the emission device (vented elbow ring 30, Figure 2) comprising a plurality of separate flow channels ((vented ring 20 comprising a plurality of vents 25, Paragraph 0112 and Figure 2) which respectively consist of at least two flow subchannels (see cross section of vent 25 where cross section is larger on one side compared to the other side, therefore has two distinct cross sectional widths, creating two subchannels, Paragraph 0104 Figure 2) and are arranged at a distance from one another and at least in sections circularly or semi circularly (vent holes 25 arranged circularly, Figure 3), wherein the flow channels are arranged in at least one part of the mask unit (flow channels contained within mask unit, Figure 32).
However, Fong is silent wherein at least the emission device is produced in a casting process with at least two mutually complementary casting tools each having at least one projection protruding at least partially into a flow channel during casting.
However, Ng teaches an analogous vented mask device comprising an emissions device (vented cap 3000, Figure 1) wherein the emission device is produced in a casting process with at least two mutually complementary casting tools (upper mold and lower mold tools used to produce vent cap, Figure 2-22-5, and Paragraph 0218), each having at least one projection protruding (protrusion 2002, Figure 2-22-2) at least partially into a flow channel during casting (vent opening 2006, Figure 2-22-2).
Therefore, it would have been obvious at the time of invention to produce the emissions device of Fong’s device using a casting process containing two complementary casting tools, as taught by Ng, as this is an art recognized method of manufacturing a respiratory mask component. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                    

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785